Citation Nr: 0004295	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-49 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the left foot.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the left thumb with degenerative joint 
disease.

3.  Entitlement to a rating in excess of 10 percent for 
status post ligament reconstruction tendon interposition for 
degenerative osteoarthritis of the right thumb.

4.  Entitlement to a rating in excess of 10 percent for 
thoracic spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1981 to February 
1996 and additional prior service totaling 16 years and one 
month.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the April 1996 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of injury to the left foot, bilateral hearing loss, residuals 
of injury to the left thumb with degenerative joint disease, 
status post ligament reconstruction tendon interposition for 
degenerative osteoarthritis of the right thumb and tendonitis 
of the left knee, each evaluated as zero percent disabling, 
and granted service connection for tinnitus and traumatic 
arthritis of the thoracic spine, each evaluated as 10 percent 
disabling.  The April 1996 rating action also denied service 
connection for mechanical low back pain.  The veteran 
perfected appeals as to all eight issues.  

A hearing was held in September 1997, at the Huntington, West 
Virginia RO, before C.W. Symanski, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991 & Supp. 1999).  At the 
hearing, the veteran withdrew his appeals with respect to the 
issues of service connection for mechanical low back pain and 
increased evaluations for tinnitus and tendonitis of the left 
knee. 

In July 1998 the Board issued a decision denying a 
compensable evaluation for the veteran's bilateral hearing 
loss.  The Board also remanded the following issues for 
further evidentiary development:  residuals of injury to the 
left foot, residuals of injury to the left thumb with 
degenerative joint disease, status post ligament 
reconstruction tendon interposition for degenerative 
osteoarthritis of the right thumb, and traumatic arthritis of 
the thoracic spine.

The issues pertaining to residuals of injury to the left 
foot, residuals of injury to the left thumb with degenerative 
joint disease, and status post ligament reconstruction tendon 
interposition for degenerative osteoarthritis of the right 
thumb will be addressed in the remand following the decision.

In a recent case, Fenderson v. West, 12 Vet. App. 119 (1999), 
the U.S. Court of Appeals for Veterans Claims (Court) 
addressed the issue of "staged" ratings and distinguished 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection -- which 
describes the present case with regard to all of the issues 
on appeal--and a claim for an increased rating of a service 
connected disability.  Accordingly, these issues for 
appellate consideration are reflected on the first page of 
this decision in accordance with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal concerning the thoracic 
spine disability has been obtained by the RO.

2.  The veteran's thoracic spine disability is manifested by 
severe limitation of motion and functional impairment 
comparable to favorable ankylosis of the thoracic spine.


CONCLUSION OF LAW

The veteran's thoracic spine disability is 20 percent 
disabling according to applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5288, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In April 1985 the veteran was seen at Doctors Hospital and 
reported that he attempted to step on the running board of a 
jeep, was unable to pull himself up, and fell back onto his 
left elbow and his left flank.  X-rays of the left ribs were 
reported to show fractures of the 8th and 9th rib.  Service 
medical records show that he was seen four days later by a 
military doctor.  Examination showed that his chest wall was 
tender to palpation, and the assessment was rib contusion, 
moderately severe.  He was seen four days later and reported 
that he was doing somewhat better, but still had pain on 
motion.  The assessment was rib contusions with possible 
chondral separation.  In 1990 he was examined in conjunction 
with Medical Board Proceedings and complained of thoracic 
back pain.  He reported persistent pain in his left 
paraspinal region in the thoracic spine, just distal to the 
inferior pole of his right scapula.  X-rays showed that the 
thoracic spine was essentially within normal limits.  The 
diagnoses included myofascial pain syndrome, with point 
tenderness, right paraspinous region, thoracic spine, no 
neurologic sequelae.  It was noted that he had been able to 
perform duty since the onset of his back pain in 1985.  In 
April 1990 he was given a permanent profile.  It was noted 
that he could perform his job with the exception of lifting 
heavy loads and that because of problems with his back he 
could not perform APFT.  On his Report of Medical History 
prepared in conjunction with his retirement examination, the 
veteran responded "yes" to having arthritis, rheumatism, or 
bursitis, which applied to his back.  On his retirement 
examination in December 1995 no spine abnormalities were 
noted.  

On VA orthopedic examination in March 1996, the veteran 
reported having dorsal spine pain.  He reported that he was 
told he had a pinched nerve in the ribs and the rib nerves 
were damaged in April 1985 when he slipped off a truck and 
fell on his back.  He indicated that he was rushed to the 
local hospital and that his ribs were strapped and bandaged 
and he also had a contusion of the dorsal spine.  He reported 
that he was given cortisone injections in the dorsal spine 
region, and continued to receive them once a year for three 
years.  He reported having no problems with his ribs, but 
could not raise his right arm up to his shoulders due to the 
pinched nerves in his back.  He took Motrin for his back and 
used heat.  Examination showed that he could rotate the 
dorsal spine, to the right and left, to 60 degrees.  The 
examiner could not feel any local tenderness in the posterior 
ribs or lateral ribs region, and saw no atrophy of the 
muscles in that area.  The veteran flexed his back forward to 
90 degrees, extended to 20 degrees, and bent to the right and 
left 30 degrees on each side.  The examiner noted that x-rays 
showed some arthritis in the dorsal spine.  The diagnosis was 
arthritis of the dorsal spine.  

On VA neurological examination in March 1996 the veteran 
reported having intermittent pain in the mid-thoracic spine 
region.  He had trouble abducting his shoulders due to pain.  
The impressions included history of dorsal myofascitis.  It 
was noted that the veteran's neurological examination was 
essentially normal.  It was also noted that he had some 
intermittent pain involving the dorsal spinous region which 
was probably myofascitic in nature.  

By rating action in April 1996 the RO granted service 
connection for traumatic arthritis, thoracic spine, and 
assigned a 10 percent rating, effective from March 1, 1996, 
the day after discharge from service.

In September 1997 the veteran testified at a hearing before 
the undersigned Member of the Board.  He reported having 
daily pain in the thoracic spine area.  He claimed that on a 
normal day his level of pain was between 1 and 2, with 5 
being the worst.  He testified that he did not have to do 
much for the pain to be exacerbated, and that if he turned 
too quick, bent over too quick, got up too quick, or did too 
much work outside, his back would hurt to the point that it 
was unbearable and he would take Tylenol to try to alleviate 
the pain.  He indicated that he had a pinched nerve 
approximately 4 inches over from his spine, which had 
worsened since his last examination in March 1996.  He 
testified that he could not sit properly and had to 
constantly move around.  He claimed that if he sat on 
something hard, it put pressure on the pinched nerve and 
there was nothing that could be done.  He received a steroid 
shot directly into the pinched nerve and was given a TENS 
unit to aid the muscles around the pinched nerve.  He claimed 
that a doctor at Walter Reed told him that because the 
pinched nerve was too close to his spine, it would be too 
dangerous to have an operation.  He testified that he could 
not get a better job due to his disabilities.  He claimed his 
job opportunities had been limited because of his hearing 
loss disability and his thumb and hand disabilities.  He 
worked as a shift manager at McDonald's because that was the 
only thing he could find.  

In July 1998 the Board remanded this issue to the RO for 
further evidentiary development.  Specifically, the RO was 
directed to contact the veteran and request that he submit 
the names and addresses of all health care providers, VA or 
private, who have treated him for his service-connected 
disabilities of the thoracic spine since March 1996.  The RO 
was also directed to schedule the veteran for a special 
orthopedic examination, to be conducted according to the 
mandates of DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a letter dated in July 1998, the Ro requested that the 
veteran complete releases of information for all health care 
providers who had treated him for his service-connected left 
foot, thumbs, and thoracic spine disabilities since March 
1996.  The record reflects that the veteran did not respond 
to this request.

A VA radiology diagnostic report dated in November 1998 
showed that the veteran had mild degenerative disc disease of 
the mid-thoracic spine.  

On VA examination in December 1998 the veteran reported that 
he injured his back in 1985.  He indicated that he was 
pulling himself up on the running board of a truck and the 
running board collapsed and he fell backwards onto the ground 
and struck the right side of his chest and back.  He was 
taken to the hospital and found to have five fractured ribs.  
He reported having mid-thoracic spine pain ever since then.  
He complained of continuous pain in his back and the right 
rib cage area, which was made worse by any kind of reaching 
out activity with the right arm.  He had some epidural 
steroid injections, which had not helped much, and used a 
TENS unit.  The diagnosis included residuals of fractured 
ribs on the right side, with thoracic spine sprain.  The 
examiner noted that the veteran had significant residuals 
from his back and rib injury.  It was also noted that he had 
a severe contusion to the right side of his thoracic spine 
associated with the rib fractures, which he never recovered 
from, and as a result his ability to use his right arm, in a 
reaching out position, was restricted.  

In February 1999 the veteran underwent another VA 
examination, after the RO found the prior VA examination to 
be inadequate.  On VA examination in February 1999, he 
reported that ever since his back injury in 1985 he had mid-
thoracic pain, which was present most of the time, and was 
made worse by tilting to the opposite side or putting the 
right arm over his head.  He reported getting steroid blocks 
in his thoracic spine area every quarter.  It was noted that 
flare-ups were caused by putting his right arm over his head 
or tilting to the left side, which produced severe pain in 
his thoracic spine.  The veteran did not do any kind of work 
with his arm over his head because of severe thoracic pain.  
Examination showed that his thoracic spine demonstrated 100 
degrees of flexion, 30 degrees of tilting each way, although 
when he titled to the right side he had severe pain in the 
ribs at the mid-thoracic level.  The examiner noted that it 
was a severe episode of pain, to the extent that he probably 
did not ever tilt that way.  He tilted to the left side 30 
degrees without difficulty, but when the examiner tilted him 
actively and passively to the right side 30 degrees, he 
winced in severe pain in the thoracic spine.  The veteran 
demonstrated 10 degrees of extension, and had some thoracic 
spine pain on the extreme of 10 degrees of extension.  X-rays 
of the thoracic spine revealed mild degenerative changes 
throughout the spine.  The diagnosis included residuals of 
severe rib fractures on the right side thoracic area with 
chronic thoracic spine strain.  The examiner noted that the 
veteran demonstrated some weakened movements, fatigue, and 
incoordination of the thoracic spine in that if he tilts to 
the right side he gets severe pain, and this pain was made 
worse by raising his arm over his head.  

Analysis

The Board is satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require, in evaluating a given disability, that disability be 
viewed in relation to its whole recorded history, 38 C.F.R. 
§§ 4.1, 4.2, 4.41, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  38 C.F.R. §§ 4.1 and 4.2 require that each 
disability be viewed in relation to its entire recorded 
history, that there be emphasis upon the limitation of 
activity imposed by the disabling condition, and that each 
disability be considered from the point of view of the 
veteran working or seeking work.  Not all disabilities will 
show all the findings specified in the rating criteria, but 
coordination of the rating with functional impairment is 
required. 38 C.F.R. § 4.21. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath, 
supra.  As indicated above, the Court recently noted a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability, 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The Board also notes that in 
evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  
Schafrath, supra. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating solely on the basis of loss 
of range of motion must consider 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.). Therefore, to the extent possible, the degree 
of additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination should be 
noted. Additionally, it is the intent of the rating schedule 
to recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis.  Degenerative arthritis is rated in 
accordance with Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, in this case the knee.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

The veteran currently has a 10 percent rating in effect for 
his thoracic spine disability.  The 10 percent rating is 
assigned for moderate or severe limitation of motion of the 
thoracic spine under Diagnostic Code 5291.  A higher rating 
is not available under Diagnostic Code 5291, as 10 percent is 
the maximum rating available for limitation of motion of the 
thoracic spine.  Accordingly, a higher rating of 20 percent 
requires evidence of favorable ankylosis of the dorsal spine, 
pursuant to Diagnostic Code 5288..  

In determining the appropriate rating, the Board has 
considered the veteran's "functional loss" due to his 
disability.  38 C.F.R. 4.40.  As noted above, in DeLuca, the 
Court held that the factors set forth in 38 C.F.R. §§ .40, 
4.45 are for consideration in determining the extent of 
functional impairment associated with disabilities of the 
musculoskeletal system.  DeLuca, 8 Vet. App. 202, 206 (1995).  
Thus, additional disability due to absence of part, or all, 
of the necessary bones, joints and muscles or associated 
structures; deformity; adhesions; defective innervation; pain 
supported by adequate pathology; weakness; and other 
pathology must be considered.  Here, the veteran has 
indicated trouble with use of his right arm, because it 
causes him severe thoracic pain.  He reported trouble putting 
his right arm over his head and with tilting to the left 
side, as well as with sitting, and with quick movements.  He 
reported having constant pain due to his thoracic spine 
disability and intense pain with use and during flare- ups.  
On VA examination in February 1999, the examiner noted that 
flare-ups were caused when the veteran put his right arm over 
his head or tilted to the left side.  Range of thoracic 
motion was to 100 degrees of flexion and to 10 degrees of 
extension with thoracic spine pain at 10 degrees of 
extension.  It was noted that he tilted to the left side 30 
degrees without difficulty, but when the examiner tilted him 
actively and passively to the right side 30 degrees, he 
winced in severe pain in the thoracic spine.  It was also 
noted that he demonstrated weakened movements, fatigue, and 
incoordination of the thoracic spine.  Based on the objective 
evidence of record, it is the Board's opinion that the 
veteran's functional impairment due to the thoracic spine 
disability more nearly approximates impairment consistent 
with favorable ankylosis of the thoracic spine.  Accordingly, 
an increased rating of 20 percent is warranted for his 
thoracic spine disability under Diagnostic Code 5288.

The Board has also considered whether the veteran is entitled 
to a rating of 30 percent for his thoracic spine disability.  
Although a higher evaluation is provided for unfavorable 
ankylosis of the dorsal spine, under Diagnostic Code 5288, 
the veteran has never been found to have such impairment of 
the thoracic spine.  

The Board notes that the veteran has provided no evidence of 
excessive time off from work or hospitalization due to his 
thoracic spine disability or any other evidence that would 
indicate that the criteria set forth in the rating schedule 
are inadequate to evaluate his thoracic spine disability.  
Thus, there is no basis to consider assignment of an 
extraschedular rating for the service-connected disability.  
38 C.F.R. § 3.321.

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected tension 
traumatic arthritis of the thoracic spine, as dictated in 
Fenderson, and finds that the veteran's disability has been 
relatively static since he filed his claim for service 
connection.  Accordingly, staged ratings are not for 
application.


ORDER

A 20 percent rating for thoracic spine disability is granted, 
subject to the regulations governing the payment of monetary 
awards.



REMAND

On review of the record the Board notes that by rating action 
in February 1999, the RO granted a 10 percent rating for 
residuals of a left foot injury, a left thumb condition, and 
for a right thumb condition.  The RO noted that the 
compensable evaluation sought on appeal was assigned from the 
day following the veteran's separation from service, and was 
considered a full grant of the benefit sought on appeal.  The 
RO also noted that the notice of disagreement with these 
issues was withdrawn.  In this regard, the Board notes that 
the Court has held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Inasmuch 
as the veteran has not indicated that he wishes to withdraw 
his appeals of the issues, he must be issued a supplemental 
statement of the case addressing the evaluations of the left 
foot disability and the left and right thumb disabilities. 

Accordingly, the case is REMANDED for the following actions:

The veteran and his representative should 
be provided a supplemental statement of 
the case addressing the following three 
issues:  entitlement to ratings in excess 
of 10 percent for residuals of injury to 
the left foot, for residuals of injury to 
the left thumb with degenerative joint 
disease, and for status post ligament 
reconstruction tendon interposition for 
degenerative osteoarthritis of the right 
thumb, and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals







